Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 35-36, 40-41, 43, 52-53, 58-61, 63, 65 are objected to for containing otherwise allowable subject matter, yet being written in dependent format. Claims 35-36, 40-41, 43, 52-53, 58-61, 63, 65 would be allowable if rewritten in independent format. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-28, 31-32, 37-39, 42, 54-57, 64, 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (JPS59102865 with reference to machine translation, hereinafter referred to as Suzuki).
Regarding claim 23, Suzuki discloses a powder (see Suzuki at the paragraph on page 4 from the machine translation, disclosing a mixed powder). While Suzuki does not disclose the powder is for molding for obtaining a ceramic object by heating by means of irradiation with a laser beam, it is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and here the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 1, the intended use of molding for obtaining a ceramic object by heating by means of irradiation with a laser beam is not given patentable weight. Suzuki discloses the powder comprising a plurality of compositions, wherein at least one composition of the plurality of compositions is an absorber that has a stronger capability to absorb a light having a predetermined wavelength included in the laser light than other compositions of the plurality of compositions, and changes to a different composition that more weakly absorbs the light having the predetermined wavelength than the absorber by irradiation with the light having the predetermined wavelength (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes that Tb4O7 corresponds with an absorber per [0021] of the instant specification.). 
While Suzuki does not explicitly disclose a content of the absorber is 0.5 vol% to 53 vol% this can be estimated via the known densities of 3.95g/mL for Al2O3, 4.93 g/mL for TiC, 4.54 g/mL for Ti, 3.58 g/mL for MgO, and 7.3 for Tb4O7, providing an approximate vol% of Tb4O7 of (Tb4O7 wt% / density) / ((Tb4O7 wt% / density) + (Al2O3 wt% / density) + (TiC wt% / density) + (Ti wt% / density) + (MgO wt% / density)) x 100 = (1/7.3)/((1/7.3)+(59.5/3.95)+(30/4.93)+(9/4.54)+(0.5/3.58)) x 100 = 0.59 vol% Tb4O7).
Regarding claim 24, Suzuki discloses the at least one composition is a metal compound (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes Ti correlates with the metal titanium, and MgO corresponds with the metal oxide magnesium oxide).
Regarding claim 25, Suzuki discloses the powder becomes a solid material by sintering or fusing and solidifying (see Suzuki at Page 1, first paragraph from machine translation via EspaceNet, disclosing primary sintering is performed so that the relative density is 95 to 99%, which Examiner notes must necessarily solidify the powder), and a metal element included in the absorber is present in the solid material as a metal compound distinct from the absorber (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes Ti correlates with the metal titanium, which is distinct from the absorber Tb4O7).
Regarding claim 26, Suzuki discloses a valence of the metal element included in the absorber is different from a valence of the metal element included in the solid material (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes Ti has a valence different from Tb4O7).
Regarding claim 27, Suzuki discloses the metal compound is a metal oxide (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes MgO correlates with a metal oxide).
Regarding claim 28, Suzuki discloses the absorber is terbium oxide including tetravalent terbium or praseodymium oxide including tetravalent praseodymium (see Suzuki at Page 5, first paragraph from machine translation via EspaceNet, disclosing the mixture further contains Tb4O7).
Regarding claim 31, Suzuki discloses a principal composition of the plurality of compositions is one of silicon oxide, aluminum oxide, and zirconium oxide (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes that over half of the powder comprises Al2O3, which correlates with aluminum oxide as a principal composition). 
Regarding claim 32, Suzuki discloses further comprising a rare-earth oxide or a compound thereof (see Suzuki at Page 5, first paragraph from machine translation via EspaceNet, disclosing the mixture further contains Tb4O7, which Examiner notes is a rare-earth oxide).
Regarding claim 37, Suzuki discloses a particle made of a single compound (see Suzuki at Page 5, first paragraph from machine translation via EspaceNet, disclosing the mixture further contains Tb4O7, which Examiner notes is a single compound).
Regarding claim 38, Suzuki discloses a particle comprising two or more compounds selected from the plurality of compositions (see Suzuki at Page 4, first paragraph from machine translation via EspaceNet, disclosing a mixed powder which contains Al2O3 and TiC, which examiner notes are two compounds).
Regarding claim 39, Suzuki discloses the absorber forms a particle as a single compound (see Suzuki at Page 5, first paragraph from machine translation via EspaceNet, disclosing the mixture further contains Tb4O7, which Examiner notes is a single compound).
Regarding claim 42, Suzuki does not disclose the inclusion of a resin.
Regarding claim 54, Suzuki discloses a powder (see Suzuki at the paragraph on page 4 from the machine translation, disclosing a mixed powder).  While Suzuki does not disclose the powder is for molding for obtaining a ceramic object by heating by means of irradiation with a laser beam, it is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and here the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 54, the intended use of molding for obtaining a ceramic object by heating by means of irradiation with a laser beam is not given patentable weight.  Suzuki discloses a plurality of metal oxides and an absorber (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes that Tb4O7 corresponds with an absorber per [0021] of the instant specification.), wherein the absorber is a metal oxide having a higher absorption capacity with respect to light of a predetermined wavelength contained in the laser beam than the plurality of metal oxides, and when the light of the predetermined wavelength is irradiated, at least part of the metal element contained in the absorber changes in valence and light absorption capacity with respect to the predetermined wavelength decreases, and wherein a content of the absorber is 0.5 vol% to 53 vol% (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes that Tb4O7 corresponds with an absorber per [0021] of the instant specification. While Suzuki does not disclose the explicit vol% of Tb4O7, this can be estimated via the known densities of 3.95g/mL for Al2O3, 4.93 g/mL for TiC, 4.54 g/mL for Ti, 3.58 g/mL for MgO, and 7.3 for Tb4O7, providing an approximate vol% of Tb4O7 of (Tb4O7 wt% / density) / ((Tb4O7 wt% / density) + (Al2O3 wt% / density) + (TiC wt% / density) + (Ti wt% / density) + (MgO wt% / density)) x 100 = (1/7.3)/((1/7.3)+(59.5/3.95)+(30/4.93)+(9/4.54)+(0.5/3.58)) x 100 = 0.59 vol% Tb4O7, which is within the claimed range).
Regarding claim 55, Suzuki discloses the powder as the plurality of metal oxides, aluminum oxide and a metal oxide other than aluminum oxide (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes that Al2O3 correlates with aluminum oxide and MgO correlates to a metal oxide other than aluminum oxide).
Regarding claim 56, Suzuki discloses the metal oxide other than aluminum oxide comprises at least one selected from the group consisting of gadolinium oxide, silicon dioxide, zirconium oxide, magnesium oxide, and yttrium oxide (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes that Al2O3 correlates with aluminum oxide and MgO correlates to a metal oxide other than aluminum oxide).
Regarding claim 57, Suzuki discloses the absorber is terbium oxide containing tetravalent terbium or praseodymium oxide containing tetravalent praseodymium (see Suzuki at Page 5, first paragraph from machine translation via EspaceNet, disclosing the mixture further contains Tb4O7).
Regarding claim 66, Suzuki discloses the absorber is an oxide (see Suzuki at the original Japanese document, Example 11 disclosing an example of a material made from mixed powders of 59.5 wt% Al2O3, 30 wt% TiC, 9 wt% Ti, 1 wt% Tb4O7, and 0.5 wt % MgO. Examiner notes that Tb4O7 corresponds with an absorber per [0021] of the instant specification. Examiner further notes that Tb4O7 is an oxide).
Claim(s) 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN104710982A with reference to machine translation, hereinafter referred to as Wang).
Regarding claim 64, Wang discloses a powder (see Wang at [0002] from machine translation, disclosing a powder). While Wang does not disclose the powder is for molding for obtaining a ceramic object by heating by means of irradiation with a laser beam, it is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and here the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 64, the intended use of molding for obtaining a ceramic object by heating by means of irradiation with a laser beam is not given patentable weight. Wang further discloses the powder contains aluminum oxide and/or zirconium oxide, silicon dioxide, and an absorber (see Wang at [0047] from the machine translation, Example 1, disclosing an example of a powder mixture made by mixing 5.998g of alumina, 2.352g of silica, and 1.496g of terbium oxide, where alumina corresponds to aluminum oxide, silica corresponds to silicon dioxide, and terbium oxide corresponds to Tb4O7 which is an absorber per [0021] of the instant specification.), wherein the absorber is a metal oxide having a higher absorption capacity with respect to light of a predetermined wavelength contained in the laser beam than aluminum oxide and/or zirconium oxide, and when the light of the predetermined wavelength is irradiated, at least a part of the metal element contained in the absorber changes in valence and light absorption capacity with respect to the predetermined wavelength decreases (see Wang at [0047] from the machine translation, Example 1, disclosing an example of a powder mixture made by mixing 5.998g of alumina, 2.352g of silica, and 1.496g of terbium oxide, where alumina corresponds to aluminum oxide, silica corresponds to silicon dioxide, and terbium oxide corresponds to Tb4O7 which is an absorber per [0021] of the instant specification.), and a content of the absorber is 0.5 vol% to 53 vol% (see Wang at [0047] from the machine translation, Example 1, disclosing an example of a powder mixture made by mixing 5.998g of alumina, 2.352g of silica, and 1.496g of terbium oxide, where alumina corresponds to aluminum oxide, silica corresponds to silicon dioxide, and terbium oxide corresponds to Tb4O7 which is an absorber per [0021] of the instant specification. While Wang does not disclose the explicit vol% of Tb4O7, this can be estimated via the known densities of 3.95g/mL for Al2O3, 2.65g/mL for SiO2, and 7.3 g/mL for Tb4O7. The weight percent for alumina is 5.998g alumina / (5.998+2.352+1.496) x 100 = 60.9 wt % alumina, the weight percent for silica is 2.352g silica / (5.998+2.352+1.496) x 100 = 23.9 wt% silica , and the weight percent for terbium oxide is 1.496 g terbium oxide / (5.998+2.352+1.496) x100 = 15.2 wt.% Tb4O7. This provides an approximate vol% of Tb4O7 of (Tb4O7 wt% / density) / ((Tb4O7 wt% / density) + (Al2O3 wt% / density) + (SiO2 wt% / density)) x 100 = (15.2/7.3)/((15.2/7.3)+(60.9/3.95)+(23.9/2.65)) x 100 = 7.9 vol% Tb4O7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29, 33-34, 44, 62, 67-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JPS59102865 with reference to machine translation, hereinafter referred to as Suzuki).
Regarding claim 29, while Suzuki does not explicitly disclose a specific example containing aluminum oxide and gadolinium oxide while meeting the requirements of claim 23, Suzuki does disclose an example of a powder containing aluminum oxide, terbium oxide and gadolinium oxide (see Suzuki at the original Japanese document, Example 9, which comprises 69 wt% Al2O3, 0.5 wt% Tb4O7, and 0.5 wt% Gd2O3)). Suzuki further discloses an example which meets the limitations of claim 23 (see Suzuki at the original Japanese document, Example 11, as discussed in the rejection for claim 23 above). Suzuki further teaches including Gd2O3 from 0.05 to 3.0 parts by weight (see Suzuki at the machine translation, Page 5, first paragraph). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Example 11 as disclosed by Suzuki to comprise Gd2O3 from 0.05 to 3.0 parts by weight as taught by Suzuki with a reasonable expectation of success.
Regarding claim 33, while Suzuki does not explicitly disclose the plurality of compositions contain a combination of metal compounds constituting a eutectic system, this is an inherent property which depends upon the composition, and the composition disclosed by Suzuki is sufficiently similar to the instantly claimed composition such that this property is inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 34, while Suzuki does not explicitly disclose a compositional ratio of a metal compound constituting the eutectic system is ±10 mol% from a eutectic composition, this is an inherent property which depends upon the composition, and the composition disclosed by Suzuki is sufficiently similar to the instantly claimed composition such that this property is inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 44, while Suzuki does not explicitly disclose the powder has a fluidity index of 40 [sec/50 g] or less, this is an inherent property which depends upon the composition, and the composition disclosed by Suzuki is sufficiently similar to the instantly claimed composition such that this property is inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 62, Suzuki discloses a powder (see Suzuki at the paragraph on page 4 from the machine translation, disclosing a mixed powder). While Suzuki does not disclose the powder is for molding for obtaining a ceramic object by heating by means of irradiation with a laser beam, it is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and here the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In claim 62, the intended use of molding for obtaining a ceramic object by heating by means of irradiation with a laser beam is not given patentable weight. while Suzuki does not explicitly disclose a specific example containing aluminum oxide, gadolinium oxide, and terbium oxide containing tetravalent terbium where a content of terbium oxide containing the tetravalent terbium is 0.5 vol% to 53 vol%, Suzuki does disclose an example of a powder containing aluminum oxide, terbium oxide and gadolinium oxide (see Suzuki at the original Japanese document, Example 9, which comprises 69 wt% Al2O3, 0.5 wt% Tb4O7, and 0.5 wt% Gd2O3)). Suzuki further discloses an example which meets the limitations of claim 23 (see Suzuki at the original Japanese document, Example 11, as discussed in the rejection for claim 23 above). Suzuki further teaches including Gd2O3 from 0.05 to 3.0 parts by weight (see Suzuki at the machine translation, Page 5, first paragraph). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Example 11 as disclosed by Suzuki to comprise Gd2O3 from 0.05 to 3.0 parts by weight as taught by Suzuki with a reasonable expectation of success.
Regarding claim 67, while Suzuki does not explicitly disclose the absorber changes to a composition in which absorbance capacity for light having the predetermined wavelength is 5/6 or less of that before irradiation with light having the predetermined wavelength, this is an inherent property of Tb4O7. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 68, while Suzuki does not explicitly disclose the absorber has an absorptivity of 50% or more before being irradiated with light of a wavelength contained in the laser beam, and an absorptivity of 40% or less after being changed by being irradiated with the light of the wavelength contained in the laser beam, this is an inherent property of Tb4O7. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 69, while Suzuki does not explicitly disclose the absorber has an absorptivity of 60% or more before being irradiated with light of a wavelength contained in the laser beam, and an absorptivity of 20% or less after being changed by being irradiated with the light of the wavelength contained in the laser beam, this is an inherent property of Tb4O7. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-29, and 31-69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



/CAMERON K MILLER/Examiner, Art Unit 1731